Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 15 December 1817
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				Continuation of Journal.
					
					15 Dec. 1817-1 Jan. 1818
				
				Decbr. 15 A Stormy and bousterous day a large party invited to dine being the first Diplomatic dinner nothing to be had and the expence enormous no visitors and no news16 In much distress about my dinner a french Cook very drunk & every thing in confusion at 1/2 past four the company assembled consisting of Mr. & Mrs. Bagot Mr & Mrs. de Neuville Mr Tencate Mr. Glenham Mr Hughes Mr. Antrobus Mr Baker Mr. J Baker Mr Sasse Chevalier Onis Mr. Pizarro Mr Stoughton Mr Guillard Mr. & Mrs Clay. & Mr Roth—We got through the dinner better than I expected though very badly as my house has not a single convenience for this sort of entertainment as there is not even an oven in my kitchen—We had a variety of conversation during dinner but no politics on account of the mixed company of all nations which formed the party. They retired early and left us time to chat over the events of the day before we retired to bed—17 I was teazed with a bad head ache all day in consequence of the fatigue and anxiety of yesterday. Mr. Pope passed the evening here received an invitation from Mr de Neuville for Friday Evening being the Birth day of Madame d’Angouleme. Much debating in Congress upon the Commutation Law.  The Western Members pretend that Mr. Holmes is a very bad speaker and openly express their disappointment—it is whispered that Mr H. is a violent opposer of this bill which is a favourite project with them18 Went out to pay visits and on calling at my Sister Boyds found that Mr. Boyds Mother had died last evening the family were much distressed I sent the carriage away and spent the day with them—Mr. A dined at Mr. D. Brents the chief Clerk in his Office.19 Visits from the Dutch Chargé d’Affaires Mr. Tencate Genl. Smith and Mr Culbreth both Members of the house from Maryland. in the evening went to the French Ministers who is almost a cripple from the Rheumatism the party was very large and the Corps Diplomatic being almost all in full Dress gave it the appearance of a European full Dress circle. I met a great many Members of Congress whom I had formerly known and many strangers were introduced to me the party was very brilliant and the dresses magnificent Mr & Mrs. Otis where there Sophia is in Philadelphia the conversation as usual at such places very uninteresting. we returned home at eleven o’Clock.20 Mrs. Hay called this morning the drawing rooms are to take place once a week and they are to begin New Years day. Mrs. Monroe excuses herself on the plea of ill health from returning any visits and says it is by order of her Physician, but I believe it is a thing divided at hind quarters Mr Pope wrote to ask for letters for Boston as he intends to go there in a day or two. Mr. Halley has been elected Professor at Kentucky College and I suppose Mr Popes visit to Boston may be on this account. Mr. A dined at the Portuguese Minister’s The company was small and sociable and he sat with Mr Corea and Mr. Walsh until eleven o-clock the rest of the company retired immediately after dinner. which is here the fashion—21 Received an invitation from Mrs. Thornton but being engaged on the day fixed she politely changed it—Could not go to Church this morning on account of the intense cold and have been engaged in copying seven Letters of recommendation written by Mr. Adams from for Mr Pope the day has slipped away again and I have not returned a single visit I have been much amused in Reading the France of Lady Morgan which is most extremely amusing though full of affectation and odd conceits it is lent me by one of the Members of the English Legation who assured me that I should be too much disgusted to read it through Should you have perused it you will not wonder at the disgust expressed by these servants of Legitimacy—The style is brilliant and I think the work may be said to be well written though it must be particularly offensive to both King and Church. I have just received a Letter from Harriet Welsh giving me the news of the birth of another Son for Mrs. T. B. A—pray make felicitations acceptable on this happy event.  Mr A has just walked out in his Russian Dress which will excite no little  astonishment among the folks in this place who are at all times rather given to staring much to his arrogance among the odd reports of the day it is said  that this two penny Congress (as it was called before they met) are determined to raise their pay to ten dollars a day instead of six—I like their spirit and wish they may adhere to their resolution.22 The weather still continues so cold it is hardly possible to keep warm even close to the fire—I however got courage enough to go out and pay visits one of which was to Madame de Heledin and Miss Onis who is very sick of the Rheumatism She is a pleasing woman but nothing extraordinary—Mrs. Crawford was not at home Mrs. Chevalie received me and at her room I met Mrs Ruggles a Lady from New England not a word of news—.When I returned from my ride I found that Mary Hellen was invited to a practicing Ball by her Governess and I gave her to go as I thought it would encourage her to take pains at her lessons she is a fine Girl and bids fair to be handsome though not at all like her mother—Mr. Corea passed part of the evening with us he is one of the most learned and a the same time one of the most amusing men I ever met with his imagination is uncommonly brilliant and there is an energy and fire in the style of his conversation that forces attention even from the most indifferent—Mr. Adams takes much delight in his society and I hope he will visit him frequently as his conversation proves really to him a relief from almost perpetual care and laborious toil—Mrs. Smith is better and likely to do well though her situation is still very critical—23 Received a visit from Mrs. Swan and Mr Barlow Mrs. S. in course here with a view to prevent Mrs. Barlow the Widow of the late Minister to France from forming a very foolish and imprudent matrimonial connection which who will totally destroy the prospects of his Nephew who he intended to make his heir The romantic passion of the poor old Lady occasions many severely satirical jokes and I fear the rough interference of her friend may afford still more scope for the jesters—We dined at Mr. Pleasantons with a small party and returned home to dinner at 8 o-clock. nothing new or interesting occurred.24 A very wet morning succeeded this bitter weather we had during two or three days in which I suffered almost as much as in Russia and Mr Adams so much as almost to incapacitate him from business We dined at Mr Crawfords with a large company Mr & Mrs. Clay and Mr. & Mrs. Calhoun Mr. Gulliard and several of the Members of Congress—The Speakers conduct throughout the day appeared to our quite extraordinary as his conversation was a general censure upon the President and heads of Department which under the mark of would be pleasantry he contrived to make as personal as possible until he really became quite furious and excessively disagreeable—The South American affairs have become quite a passion with him and he appears determined to give the Government as much trouble as possible—I hope he will extinguish the fire of South American Patriotism in this Country by the excess of his own unquenchable flame. His over exertions seems to be already producing a little more coolness and moderation Such exaggerated interest in a cause like that of Galveston and Amelia leads people to investigate perhaps a little too closely the causes from which it springs and the purposes which it is intended to promote—It looks a little Randolphian and I hope may terminate in a momentary triumph—Mr. Calhoun is a very young man and said to possess talents of the first order he is modest and unassuming, and I was very much pleased with the cool and easy way in which he received many of the Speakers remarks a little calculated to try his temper—We returned early and I believe Mr A was not sorry to raise the siege—25 This being Xmas day I thought I would go to the Catholick Church Where I heard a Sermon wretchedly delivered and some good music I was accompanied by my niece Mary Hellen and the two Mr Brents the Service was very long and tedious and I could not help wondering how a rational mind could submit to such mummerry To observe the effect produced upon children and ignorant uneducated people by all this pomp and nothingness I could not help acknowledging to myself that it was the only religion for despots.—I called at Mrs. Smiths expecting that she was coming to dine with me but she declined it and I went to Mrs. Frye who came with her family to pass the day with Boyd and his family had declined on account of the recent death of her Mother—We passed a very sociable day and the Children were much amused at a game of Soto. They left us at a little afer nine o:clock.26 Mr Adams received a note from the President desiring his attendance at twelve o’clock on business of importance. I spent all the morning in returning visits met Mrs. Smith at Mrs Hellens and took her home soon after Mrs. Cutts entered the weather being very muddy and she having walked I offered her a seat in my Carriage which, she accepted and we paid a visit together to Mrs. Bagot after which I carried her home met Mr Roth the french Secretary of Legation at her door—found Cards from the French and Spanish Ministers Ladies who had called during my absence also Mrs. Crawford. Passed the Evening at Mrs. Thorntons there was a large party and we yawned away the evening as people usually do in such a circle I saw nor heard nothing of sufficient consequence to excite any interest Very few of the members of Congress were present My Coachman again disappointed me and I waited three quarters of an hour for my Carriage after the company had retired—This is surely one of the miseries of human life—The french Minister invited us to a party every Saturday evening during the Winter. Mr. Adams quite unwell from a very heavy Cold.27 Mr Adams still unwell with a bad Cold but unable to confine himself on account of the pressure of public business—Passed the Evening at Mrs. de Neuvilles the Company was small and the evening tolerably tedious Madlle. Bridon a french Lady sung I was told it was very fine and made my Compliment on the occasion although I confess it was not much to my taste The Italian style of Music is more delightful than any other Music in the world when truly italian but when adopted by people who do not understand it it is very much like the squalling of Cats—I met Mrs. Rufus King but was in her company an hour before I could discover who she was—She is in very bad health and her physicians have sent her here for the Winter returned early and set Mrs. Walsh down at her own house—28th At Mr de Neuvilles he informed that the Catholicks were making so many proselytes in this City and George Town that whole families were converted at once once One instance in particular in which the father has become a priest the Mother a Nun and three Sons and three daughters taken into the College and the Convent: they not knowing what else to do with them—I told him I thought it was a shameful thing and that married people having Children could have no motive but the desire to rid themselves of the charge and care of their family in taking it and that it would a disgrace to their church if they received them He with the usual french politeness said he doubted the possibility of the Popes sanction being procured and that the man and a priest had already sailed for Europe to lay the Case before him.—Called at Mrs Monroe’s but did not see her—paid several visits where I was received but heard nothing new or interesting—excepting that the reason the Ladies of the Foreign Ministers were not at Mrs. Thorntons was because the Dr. has been writing some ridiculous pieces upon the South American Affairs—Saw all my Sisters and found them all well—Mr. A walked out much against my will as the weather is very wet and disagreeable his Cold is still very indifferent—Mary Hellen staid with her Brother Thomas who is not well at all—passed the Evening at Home, and read Miss Edgeworth’s new tale of Harrington It is excellent as all her works are but as it is impossible to find in this new and striking characters every day, there is a great sameness in these Volumes to the fashionable Tales and Harrington is too much a story made for the occasion—29th. Got up this morning with a very bad Cold busy in copying Letters—the Evening reading Ormond which I am anxious to return to Mrs Bagot—When Mr. Adams returned to dinner he brought me a Letter from my brother who mentions having received one from you not Long since he tells me his health is very bad and he fears he shall never quit New Orleans Mr. Marston was the bearer of your Letter—30 This day I was quite unwell in consequence of having taken a heavy cold which is settling on my lungs I was however obliged to go out on  the usual business visiting which in this place is a cruel tax all the Ladies appear to think that they must visit me about once a week so that I have no sooner got through than I am compelled to begin again and even this perpetual Slavery to which I seem to be doomed does not prevent censure and little jealousy—Mrs. Monroe never did a wiser thing than to give it up altogether.—In the evening received a visit from Mr & Mrs. Walsh and Mr. Corea who staid chatting about half an hour and then left us to go to a party at Mrs. Bagots—31 This morning was so unwell did not intend to go out—but Mr. Adams received a note from the Foreign Ministers requesting to know if their Ladies were expected to visit Mrs. Monroe tomorrow as they were not mentioned in the notification to the Gentlemen which Mr. Adams had sent yesterday—I suggested to Mr. Adams that it might perhaps save the President some trouble if I was to go in person and invite them in the name of Mrs. Monroe I told him I would remain at home and if Mr A the President approved I would go immediately on receiving a note from him to that purpose—At two o’clock I received the note stating that the President wh wished  accepted my offer and wished me to go in person to those Ladies and I waited upon them and delivered age to them and returned home just in time for dinner was very unwell all the evening—Mr. Adams informed me that we were ordered to be at the Presidents at a quarter after ten so that all the heads of Department might be with the President and the Ladies with Mrs. Monroe when the Foreign Ministers arrived.—Janry. 1 We left home at the time appointed and found The President and Mrs. Monroe with her daughter and  Niece ready to receive—Mrs. Monroe is one of the most beautiful Women of her age I ever saw with most  elegant manners.I must end with the Compliments of the Season and every good wish for the future—
				
					
				
				
			